IN THE SUPREME COURT OF THE STATE OF NEVADA


                   DIEL LAMONT FLANNIGAN,                                    No. 83359
                                     Appellant,
                                 vs.                                                  FILED
                   THE STATE OF NEVADA,
                                     Respondent.                                      AUG 1 9 2021
                                                                                   ELIZABETH A. BROWN
                                                                                 CLERSOF4UPREASE COURT
                                                                                 BY
                                                                                       DEPUTY CLERK
                                          ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a district court order denying a
                   pretrial motion to reduce bail. Eighth Judicial District Court, Clark
                   County; Joseph Hardy, Jr., Judge.
                                 Because no statute or court rule permits an appeal from an
                   order denying a pretrial motion to reduce bail in a criminal matter, this
                   court lacks jurisdiction to consider this appeal. Castillo v. State, 106 Nev.
                   349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, this court
                                 ORDERS this appeal DISMISSED.




                                               4
                                                   .i6,"AsAgiu•sia641
                                                                    °.7177
                                            Parraguirre


                                              , J.                 LIZ6/AJ3 , J.
                   Stiglich                                    Silver


                   ce:   Hon. Joseph Hardy, Jr., District Judge
                         Nguyen & Lay
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk
SUPREME COURT            Diel Lamont Flannigan
      OF
    NEVADA

tth Ig47A   OS*,
                                                                                      011-   41A35.